DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 and 7-11 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowed based on the arguments set forth on Page 8 of the Remarks dated 10/6/2021. Additionally, Sasaki et al. US 2010/0164702, Cheng et al. US 2014/0055866, Fujikawa et al .US 2013/0050655, and Deter US 5,864,432 fails to disclose independent claim 1 in its entirety.
Specifically regarding the allowability of independent claim 1: The prior art of record does not disclose or suggest a head up display comprising: “a first image display surface corresponding to the first virtual image displayable area; wherein the virtual image display area is set in order to overlap in a specific area of the actual scene which is in a fixed positional relationship with the vehicle as viewed from the viewer in a normal state prior to an occurrence of the relative position misalignment of the transmissive reflector and the actual scene, and wherein the control unit enlarges the virtual image display area so as to overlap with at least a part of the specific area of the actual scene as viewed from the viewer when the relative position misalignment of the transmissive reflector and the actual scene occurs”, along with other claim limitations, is .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454. The examiner can normally be reached Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/SHARRIEF I BROOME/Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872